DETAILED ACTION
Claims 1 - 9 are allowed.
The following is an examiner’s statement of reasons for allowance:

US 2004/0180769 Perry et al. appears to be the closest prior art of record. 

Perry teaches: 
A tool changer (item 10) for safe changing of tools, the tool changer comprises: 
a master unit (item 20), comprising: 
	a safety controller (item 21) 
	a coupler (item 22),
	a coupling sensors (item 28)
a tool unit (item 50), comprising: 
	at least one tool unit sensor (item 70) that detects if the tool unit is located in a tool stand ([0021], item 80), and the output signal are sent to the safety controller when the tool unit is coupled to the master unit ([0026]), 
the coupler  being movable between a coupled state in which the tool unit is coupled to the master unit and a decoupled state in which the tool unit is decoupled from the master unit, wherein the coupler is moved from the coupled state to the decoupled state (fig. 1 - 3 [0017] - [0018]; [0021] - [0023]). 
To provide for safety, Perry provides an interlock switch (item 70) that must be depressed by an actuating surface (item 82) of the tool stand. As an additional means of safety, Perry utilizes the proximity detector (item 28) to indicate a tool is connected to the robot arm which toggles a switch (item 30) based on the coupled state of the tool. Thus, when a tool is present to decouple signal must be routed through the interlock switch thus ensuring the decoupling can only happen when the tool is in the tool stand. Therefore, Perry provides a tool changer in which, depending on the state of the tool, a particular combination of signals must be present to allow for coupling or decoupling of a tool. (See also [0020], [0021], [0022], [0025], [0026]). 
Perry further discloses the coupler is configured to move to a decoupled state (see figs. 1 - 3). 

Perry does not teach: 
The safety controller “comprises at least two separate processing circuitries”, 
The couple “comprising at least two valves”, 
“at least two” coupling sensors, 
The tool unit sensor “provides two output signals”, 
The coupler is moved from the coupled state to the decoupled state “when both valves are actuated, and the at least two coupling sensors individually detect if the tool unit is coupled to the master unit by means of the coupler and the output signals from the coupling sensors are sent to the safety controller
wherein the two separate processing circuitries are arranged, individually, to: 
receive a request to decouple the tool unit, 
receive the output from the at least two coupling sensors and the at least one tool unit sensor,
determine whether the tool unit is coupled to the master unit by means of the coupler based on the output from the at least two coupling sensors, 
determine whether the tool unit in the tool stand based on the output from the at least one tool unit sensor, 
send the result of the determinations to the other processing circuitry, 
receive a result of determinations from the other processing circuitry, a first separate processing circuitries sends a decouple signal to actuate a first valve of the two valves and a second of the two separate processing circuitries sends the decouple signal to actuate a second valve of the two valves when the result of the determinations is the same as the received result of determinations and when the results of the determinations both indicate that: there is no tool unit coupled to the master unit or the tool unit is coupled to the master unit and it is also in the tool stand,
the coupler moves to the decoupled state “when the at least two separate processing circuitries both send a decouple signal to the decouple unit”. 

As can be seen above, Perry does not teach or suggest the core safety features of the claimed invention. Additionally, a search of the prior art does not appear to result in any references which would . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R MOTT whose telephone number is (571)270-5376.  The examiner can normally be reached on M-F 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R MOTT/Primary Examiner, Art Unit 3669